Citation Nr: 1608698	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-27 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 30 percent for major depressive disorder (MDD) prior to December 21, 2012, and in excess of 70 percent thereafter.

2.  Entitlement to an increased rating in excess of 10 percent for right ulnar nerve and right median nerve damage.

3.  Entitlement to an increased rating in excess of 10 percent for right shoulder scar.

4.  Entitlement to an initial rating in excess of 10 percent for dystonia. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Linda S. Ershow-Levenberg, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979 and from August 1987 to January 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated February 2008 and November 2013, of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In the February 2008 rating decision, the RO granted service connection for MDD and assigned a 30 percent rating effective March 23, 2007.  In a May 2013 rating decision, the RO increased the Veteran's disability rating to 70 percent effective December 21, 2012.  Although the RO granted a higher 70 percent disability rating for MDD, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned in a June 2012 Travel Board hearing, the transcript of which is included in the record. 



The issues on appeal were previously remanded by the Board in October 2012 for further evidentiary development of requesting outstanding post-service treatment records and to obtain VA examinations for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in a November 2013 supplemental statement of the case (SSOC).  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Subsequent to the issuance of the November 2013 SSOC, the Veteran submitted additional statements and evidence, for which a waiver of initial RO consideration was provided.  See Representative's statement dated in April 2015. 

The issues of (1) an increased rating in excess of 10 percent for right ulnar nerve and right median nerve damage; (2) an initial rating in excess of 10 percent for dystonia; and (3) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating period prior to December 21, 2012, the Veteran's MDD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as:  depressed mood, anxiety, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstance, intermittent inability to perform activities of daily living, and intermittent suicidal ideation.

2.  For the entire initial rating period on appeal, the Veteran's MDD did not manifest total occupational and social impairment.
3.  For the entire increased rating period on appeal, the Veteran has had only one scar on his right shoulder that is painful and tender.


CONCLUSIONS OF LAW

1.  For the rating period prior to December 21, 2012, the criteria for a 70 percent rating, but no higher, for MDD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).

2.  For the rating period beginning December 21, 2012, the criteria for a rating in excess of 70 percent for MDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).

3.  For the entire increased rating period on appeal, the criteria for a rating in excess of 10 percent for right shoulder scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in May 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

Further, the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) disability records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in December 2007 (psychiatric and scar), September 2010 (psychiatric), August 210 (scar), and May 2013 (psychiatric and scar).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The examination reports considered all the pertinent evidence of record, the Veteran's statements and symptoms, and discussed the relevant rating criteria.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Ratings Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." 

For the rating period prior to December 21, 2010, the Veteran is in receipt of a 30 percent MDD evaluation under Diagnostic Code 9434.  A 30 percent rating is assigned when MDD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss. 
38 C.F.R. § 4.130 (2015).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

Beginning December 21, 2012, the Veteran is in receipt of a 70 percent rating.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e. g., a depressed patient who avoids friends, neglects family, and is unable to do work).  

A GAF Score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g, sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Rating Analysis for MDD

The Veteran essentially contends that his MDD disability is more severe than what is contemplated by the currently assigned ratings.  The Veteran was initially granted service connection for MDD in a February 2008 rating decision and was assigned a 30 percent evaluation effective March 23, 2007.  In a May 2013 rating decision, the Veteran's MDD disability was increased to 70 percent effective December 21, 2012 

Upon review of all the evidence of record, the Board finds that the Veteran's MDD more nearly approximates a 70 percent disability rating for the rating period prior to December 21, 2012 as the Veteran's MDD has been shown to have been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood.

The evidence includes a December 2007 VA examination.  During the evaluation, the Veteran reported experiencing symptoms of depression after injuring his right
shoulder while in the military.  He reported that he received surgery on his shoulder in 1994, which resulted in numbness and limited motion in his arm and hand.  Due to the condition of his shoulder, arm, and hand the Veteran was no longer able to play music.  He reported that because of his inability to continue playing music and limitations in employment he began to experience feelings of depression.  During his episodes of depression, the Veteran reported psychomotor retardation, loss of concentration, feelings of worthlessness, difficulty with sleep, anhedonia, decrease in appetite, and low mood.  After a conflict with his ex-girlfriend, the Veteran stated that he had thoughts of suicide, although the Veteran denied plan or intent.  Upon mental status examination, the Veteran was alert and oriented with normal thought processes.  His speech was of low rate and volume.  His mood and affect were anxious.  Although he was able to recall 3 words in the delayed recall test, he
did struggle on serial sevens, but was able to spell "WORLD" backwards.  The Veteran denied current suicidality and homicidality.  The examiner noted a diagnosis of MDD and assigned a GAF score of 50, indicative of serious symptoms or any serious impairment in social or occupational functioning.

During an August 2010 VA examination, the Veteran reported that he had been a full-time musician in the military and for many years after service.  He also reported working in car sales for about 8 years.  The Veteran stated that he was divorced and had one son, which he saw occasionally.  He reported enjoying watching baseball and going to games with his son.  The Veteran stated that he walked almost every day for one to two hours.  He also stated that he talked to his female cousin a few times a week.  During the evaluation, the Veteran reported symptoms of depression due to not being able to participate in music.  He stated that he was often sluggish, fatigued, and had difficulty sleeping.  The Veteran stated that he had not had any recent thoughts of suicide, but often wondered what life offered.  After performing a mental status examination, the examiner confirmed a diagnosis of MDD and noted that it was recurrent and of moderate severity.  A GAF score of 50 was assigned, reflective of serious symptoms or any serious impairment in social or occupational functioning.

The Veteran was afforded a VA examination in May 2013.  The examiner noted that the Veteran had been a composer and musician for his entire adult life, including during his military career.  As a result of his service-connected paralysis of the median nerve disability, he had loss all physical capacity to play his instruments.  The examiner noted that, as a result, his currently diagnosed depression was entirely due to his service-connected neurological disability.  During the evaluation, the Veteran reported that he was dating a woman for the past two years and was hoping to move in with her in the near future.  Symptoms were noted to include depressed mood, anxiety, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstance, and intermittent inability to perform activities of daily living.  The examiner noted that the Veteran's depression fell short of "near continuous," but was noted to be "very severe" and impacted his quality of life on a daily basis.  The examiner also stated that he Veteran's MDD caused occupational and social impairment with reduced reliability and productivity.  A GAF score of 46, reflective of serious symptoms or any serious impairment in social or occupational functioning.

The evidence also includes SSA disability records.  These records show that the Veteran was awarded disability benefits as a result of osteoarthrosis and allied disorders and myoneural disorders.  

Upon review of all the evidence of record, the Board finds that the Veteran's MDD disability more nearly approximates a 70 percent rating for the rating period prior to December 21, 2012.   The Board finds that the Veteran's reported symptoms have remained relatively consistent throughout the appeal period.  Specifically, the Veteran consistently reported symptoms of depression, anxiety, sleep impairment, irritability, loss of concentration, feelings of worthlessness, anhedonia, decrease in appetite, low mood, and occasional suicidal thoughts.  The evidence shows that GAF scores of 46 to 50 were noted between 2007 and 2013 indicated serious symptoms.  The Va examiner in May 2013 noted very severe depression which impacted the quality of life on a daily basis.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent disability evaluation for MDD is more nearly approximated for the rating period prior to December 21, 2012.

The Board further finds that a rating in excess of 70 percent for MDD is not warranted for the entire initial rating period on appeal.  The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall MDD picture is adequately contemplated by the 70 percent rating assigned herein for the period prior to December 21, 2012.  The Veteran does suffer from sleep impairment, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (near-continuous depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 and 70 percent rating criteria. The same is true with the Veteran's anxiety, which is a symptom contemplated under the 30 and 50 percent disability ratings.  The Veteran's difficulty in adapting to stressful circumstances (including work or a worklike setting) and occasional suicidal thoughts are properly contemplated under the 70 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9434. 

Further, the lay and medical evidence of record does not demonstrate total social impairment as the Veteran has reported that he has a good relationship with his son, his cousin, and was dating.  His symptoms have also not been commensurate with the symptoms contemplated by a 100 percent disability rating, including gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130, Diagnostic Code 9434. 

Further, the Veteran's GAF scores (ranging from 46 to 50) contemplate serious symptoms or serious impairment in social or occupational functioning.  When taken together, the Board finds that the Veteran's GAF scores are consistent with the 70 percent MDD rating assigned.  For these reasons, the Board finds that the Veteran's MDD symptoms do not arise to the level of impairment as contemplated by a 100 percent rating. 

Accordingly, the Board finds that a rating of 70 percent for MDD is warranted for the rating period prior to December 21, 2012.  The Board further finds that a rating in excess of 70 percent for MDD is not warranted for the entire rating period on appeal.

Rating for Right Shoulder Scar

The Veteran maintains that his right shoulder scar is more severe than what is contemplated by the currently assigned 10 percent disability rating.  The Veteran's scar disability has been appropriately rated under Diagnostic Code 7804 for unstable or painful scars. 

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  The Veteran's claim for increase was filed prior to October 23, 2008; however, the introductory paragraph to 38 C.F.R. § 4.118 notes that a veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under the revised diagnostic codes irrespective of whether the veteran's disability has increased since the last review.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For these reasons, the Board will consider both the "old" and "revised" criteria, construing the claim for increase to include a request for review pursuant to the change to the rating criteria.

Upon review of the evidence of record, the Board finds that, for the entire increased rating period on appeal, the Veteran has had only one scar on his right shoulder that is painful and tender.

The evidence includes a December 2007 VA shoulder examination.  During the examination, the examiner noted that the Veteran had a 20 x 0.5 cm scar located in right anterolateral shoulder region that was painful.  However, the scar was not ulcerated and there was no skin breakdown.  The scar was also not elevated or depressed and was noted to be superficial.  The examiner further noted that the scar was not inflamed, discolored, or indurated.

The Veteran was afforded a VA scars examination in August 2010.  The examiner noted that the Veteran had undergone a right distal clavicle resection and now had a tender scar on the right shoulder.  The examiner noted that the scar was 3-1/2-inches by 1/4-inch.  The scar was described as linear and tender.  There was no underlying soft tissue damage and the scar was noted to be superficial and not deep. The scar also did not cause restriction of range of motion or skin breakdown.  There was also no inflammation, edema, or keloid formation present.

In a September 2010 VA shoulder examination, the Veteran was noted to have a residually painful scar as a result of a right distal clavicle resection procedure.  

The Veteran was afforded another VA examination in May 2013.  The examiner noted that the Veteran had one scar on his right shoulder that was not painful or unstable and measured at 8 cm long by 2 mm wide.  The examiner further noted that the scar was non-tender, and freely mobile.  The examiner stated that the scar did not interfere with shoulder movement in any way.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's right shoulder scar does not more nearly approximate a rating in excess of 10 percent.
Under the rating criteria in effect prior to October 28, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  In the present case, the Veteran's scar has not been shown to be deep or to have exceeded an area of 12 square inches.  The examination reports discussed above also show that the scar did not limit function and there were no other pertinent physical findings, complication, conditions, signs, or symptoms associated with the scar.  Accordingly, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801 in effect prior to October 28, 2008.

Under the rating criteria in effect October 28, 2008, Diagnostic Code 7801 allows for a 20 percent rating where scars that are deep and nonlinear have an area or areas exceeding 12 square inches (77 sq. cm).  Here, the August 2010 VA examiner stated that the Veteran's scar was linear.  As such, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801 in effect October 28, 2008.

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7802 provides for a 10 percent rating for a scar other than on the head, face, or neck, that is superficial and that does not cause limitation of motion and measures an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Under the criteria in effect since October 23, 2008, Diagnostic Code 7802 provides for a 10 percent rating for a scar other than on the head, face, or neck, that is superficial and nonlinear and measures an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).

As a 10 percent rating is the maximum rating allowed under both the old and new rating criteria under Diagnostic Code 7802, a rating in excess of 10 percent under this diagnostic code is not permissible for the Veteran's scar as he is already in receipt of a 10 percent evaluation.

Similarly, under the old rating criteria, Diagnostic Code 7803 and 7804 provide a maximum 10 percent rating.  As the Veteran is already in receipt of a 10 percent rating, a higher evaluation under these diagnostic codes is not permissible.

Under the rating criteria in effect October 28, 2008, Diagnostic Code 7804, provides a 10 percent rating for one or two unstable or painful scars.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  Although the Veteran's right shoulder scar was noted as painful and tender, the Veteran has been shown to have only one scar on his right shoulder; as such, a higher rating under Diagnostic Code 7804 is not warranted.

The Board has also considered the Veteran's statements that his disability is worse than what is contemplated by the currently assigned 10 percent disability rating.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his scar according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's scar has been provided by the medical examiners who examined him during the current appeal and who rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the VA examination reports discussed above) directly addresses the criteria under which this disability is evaluated.

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased rating in excess of 10 percent for the right shoulder scar.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted. An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's MDD disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's PTSD disability.  The Veteran's MDD symptoms have been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as: depressed mood, anxiety, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstance, obsessional rituals which interfered with routing activities, intermittent inability to perform activities of daily living, and intermittent suicidal ideation.  
Further, the Veteran has only been shown to have one scar on his right shoulder that is painful and tender.

Therefore, the Board finds that the record does not reflect that the Veteran's MDD and right shoulder scar disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis.  

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

For the rating period prior to December 21, 2012, a 70 percent disability rating, but no higher, for MDD is granted.

For the rating period beginning December 21, 2012, a rating in excess of 70 percent is denied.    

A rating in excess of 10 percent for the right shoulder scar is denied.


REMAND

Rating for Right Ulnar Nerve and Median Nerve Disability

Pursuant to the Board's remand, the Veteran underwent a VA examination in May 2013 to assist in determining the current severity of his nerve disability.  During the evaluation, the Veteran reported that his finger movements were getting slower.   The examiner diagnosed the Veteran with "paralysis of the median nerve-already service connected."  However, in the physical examination section of the report, the examiner noted that the Veteran had "normal" median and ulnar nerves.  The examiner also noted that the Veteran's "current condition" of right ulnar and right median nerve damage should not render him unable to secure and maintain substantially gainful employment whether physical or sedentary.  Although it appears that the examiner recognized that the Veteran had an ulnar and median nerve disability, he did not address whether the Veteran's service-connected nerve disability, described as involving paralysis, was mild, moderate, or severe as contemplated under Diagnostic Code 8515 (paralysis of the median nerve) or Diagnostic Code 8516 (paralysis of the ulnar nerve).  

For these reasons, the Board finds that the May 2013 VA examination is inadequate to assess the Veteran's current level of severity of his nerve disability. 


Manlicon Issue - Rating for Dystonia

In an October 2012 decision, the Board granted service connection for dystonia.  In a November 2013 rating decision, the RO implemented the grant of service connection for dystonia and assigned a 10 percent disability rating.  In May 2014, the Veteran filed a notice of disagreement with the 10 percent rating assigned by the RO.  Accordingly, a Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Entitlement to a TDIU

Since resolution of the TDIU claim is dependent, at least in part, on the outcome of the claim for an increase, the Board will defer consideration of that claim at this time.  Therefore a decision by the Board on the Veteran's TDIU claim would at this point be premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue) overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA nerve examination in order to assist in evaluating the severity of his right ulnar and median nerve disability.  The Veteran's claims folder should be made available to the examiner.  The examiner is asked to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 8515 and 8516.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

Specifically, the examiner must provide a medical opinion concerning the overall severity of the Veteran's right ulnar and median nerve disability (i.e., mild, moderate, or severe incomplete paralysis).  

2.  Issue a Statement of the Case on the issues of an initial rating in excess of 10 percent for dystonia.  Only if the Veteran perfects an appeal should the claim be certified to the Board. 

3.  After the above actions have been completed, readjudicate the Veteran's claim for an increased rating in excess of 10 percent for the right ulnar and median nerve disability and entitlement to TDIU.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


